          Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 NCS MULTISTAGE INC.                              §
                                                  §
     Plaintiff,                                   §    CIVIL ACTION NO. 6:20-cv-00277-ADA
                                                  §
                      vs.                         §
                                                  §
 NINE ENERGY SERVICE, INC.                        §
                                                  §
     Defendant.                                   §
                                                  §

                                     PROTECTIVE ORDER

        WHEREAS, Plaintiff NCS Multistage Inc. (“NCS”) and Defendant Nine Energy Service,

Inc. (“Nine Energy”), hereafter referred to as “the Parties,” believe that certain information that is

or will be encompassed by discovery demands by the Parties involves the production or

disclosure of trade secrets, confidential business information, or other proprietary information in

the above-referenced action (the “Action”); and

        WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.      Each Party may designate as confidential for protection under this Order, in whole or in part,

        any document, information or material that constitutes or includes, in whole or in part,

        confidential or proprietary information or trade secrets of the Party or a Third Party to whom

        the Party reasonably believes it owes an obligation of confidentiality with respect to such

        document, information, or material (“Protected Material”). Protected Material shall be

        designated by the Party producing it by affixing a legend or stamp on such document,

        information or material as follows: “CONFIDENTIAL” or “CONFIDENTIAL -



                                                   1
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 2 of 17




     ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL - AEO PROSECUTION BAR”

     The words “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”

     or “CONFIDENTIAL - AEO PROSECUTION BAR” shall be placed clearly on each page

     of the Protected Material (except deposition and hearing transcripts) for which such

     protection is sought. For deposition and hearing transcripts, the words

     “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or

     “CONFIDENTIAL - AEO PROSECUTION BAR” shall be placed on the cover page of

     the transcript (if not already present on the cover page of the transcript when received

     from the court reporter) by each attorney receiving a copy of the transcript after that

     attorney receives notice of the designation of some or all of that transcript as

     “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or

     “CONFIDENTIAL – AEO PROSECUTION BAR.” All Protected Material not reduced

     to documentary, tangible, or physical form or which cannot be conveniently designated

     shall be designated by the producing Party by informing the receiving Party of the

     designation in writing.

2.   Pursuant to the Court’s Order Governing Proceedings – Patent Cases (Dkt. 20), any

     document produced before issuance of this Order with the designation “Confidential” or

     “Confidential - Outside Attorneys’ Eyes Only” shall receive the same treatment as if

     designated “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” under this Order, unless

     and until such document is redesignated to have a different classification under this Order.

3.   With respect to documents, information or material designated “CONFIDENTIAL”

     or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL - AEO




                                              2
        Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 3 of 17




      PROSECUTION BAR” (“DESIGNATED MATERIAL”), 1 subject to the provisions

      herein and unless otherwise stated, this Order governs, without limitation: (a) all

      documents, electronically stored information, and/or things as defined by the Federal

      Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents

      marked as exhibits or for identification in depositions and hearings; (c) pretrial pleadings,

      exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations. All

      copies, reproductions, extracts, digests and complete or partial summaries prepared

      from any DESIGNATED MATERIALS shall also be considered DESIGNATED

      MATERIAL and treated as such under this Order.

4.    A designation of Protected Material (i.e., “CONFIDENTIAL” or “CONFIDENTIAL -

      ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL - AEO PROSECUTION BAR”)

      may be made at any time. Inadvertent or unintentional production of documents,

      information or material that has not been designated as DESIGNATED MATERIAL shall

      not be deemed a waiver in whole or in part of a claim for confidential treatment. Any

      party that inadvertently or unintentionally produces Protected Material without

      designating it as DESIGNATED MATERIAL may request destruction of that Protected

      Material by notifying the recipient(s), as soon as reasonably possible after the producing

      Party becomes aware of the inadvertent or unintentional disclosure, and providing

      replacement Protected Material that is properly designated. The recipient(s) shall then

      destroy all copies of the inadvertently or unintentionally produced Protected Materials and




1 The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” or “CONFIDENTIAL - ATTORNEYS’
EYES ONLY or “CONFIDENTIAL - AEO PROSECUTION BAR,” both individually and
collectively.


                                                3
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 4 of 17




     any documents, information or material derived from or based thereon.

5.   In the event of any disclosure of DESIGNATED MATERIAL other than in a manner

     authorized by this Protective Order, including any unintentional or inadvertent disclosure,

     the Party responsible for having made such disclosure, and each Party with knowledge

     thereof, shall immediately notify counsel for the producing Party and provide to such

     counsel all known relevant information concerning the nature and circumstances of the

     disclosure. The responsible disclosing Party shall also make every effort to further

     prevent unauthorized disclosure, including retrieving all copies of the DESIGNATED

     MATERIAL form the recipient(s) thereof, and making reasonable efforts to secure the

     agreement of the recipients not to further disseminate the DESIGNATED MATERIAL in

     any form. Compliance with the foregoing shall not prevent the producing Party from

     seeking further relief from the Court. Unauthorized or inadvertent disclosure does not

     change the status of DESIGNATED MATERIAL or waive the right to hold the disclosed

     document or information as Protected.

6.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating party,

     upon order of the Court:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action;

     (d)    up to and including three (3) designated representatives of each of the Parties to
            the extent reasonably necessary for the litigation of this Action, except that either
            party may in good faith request the other party’s consent to designate one



                                              4
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 5 of 17




            or more additional representatives, the other party shall not unreasonably
            withhold such consent, and the requesting party may seek leave of Court to
            designate such additional representative(s) if the requesting party believes the
            other party has unreasonably withheld such consent;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party)
            retained for the purpose of this litigation, provided that: (1) such consultants or
            experts are not presently employed by the Parties hereto for purposes other than
            this Action; (2) before access is given, the consultant or expert has completed the
            Undertaking attached as Exhibit A hereto and the same is served upon the
            producing Party with a current curriculum vitae of the consultant or expert at least
            ten (10) days before access to the Protected Material is to be given to that
            consultant to provide the other party opportunity to object to and notify the
            receiving Party in writing that it objects to disclosure of Protected Material to the
            consultant or expert. The Parties agree to promptly confer and use good faith to
            resolve any such objection. If the Parties are unable to resolve any objection, the
            objecting Party may file a motion with the Court within fifteen (15) days of the
            notice, or within such other time as the Parties may agree, seeking a protective
            order with respect to the proposed disclosure. The objecting Party shall have the
            burden of proving the need for a protective order. No disclosure shall occur until
            all such objections are resolved by agreement or Court order;

     (f)    independent litigation support services, including persons working for or as
            court reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action; and

     (g)    the Court and its personnel.

     (h)    Any mediator selected or assigned to hear this matter, and his or her staff, subject
            to their agreement to maintain confidentiality to the same degree as required by
            this Protective Order.

7.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains

     confidential, proprietary, trade secret, or commercial, or research and developmental

     information of the Party or a Third Party to whom the Party reasonably believes it owes

     an obligation of confidentiality with respect to such documents, information or material.

8.   DESIGNATED MATERIAL shall be used by the Parties only in the litigation of this

     Action and shall not be used for any other purpose. Any person or entity who obtains



                                              5
       Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 6 of 17




      access to DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall

      not make any copies, duplicates, extracts, summaries or descriptions of such

      DESIGNATED MATERIAL or any portion thereof except as may be reasonably

      necessary in the litigation of this Action. Any such copies, duplicates, extracts,

      summaries or descriptions shall be classified DESIGNATED MATERIALS and subject

      to all of the terms and conditions of this Order.

9.    To the extent a producing Party believes in good f aith that certain Protected Material

      qualifying to be designated “CONFIDENTIAL” is so sensitive that its dissemination to

      the other Party or a non-Party would create a substantial risk of serious harm that could

      not be avoided by less restrictive means, the producing Party may designate such

      Protected Material “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” To the extent a

      producing Party believes in good faith that certain Protected Material qualifying to be

      designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” is so sensitive that its

      dissemination to a person responsible for prosecuting patent application(s) for the other

      Party would create a substantial risk of serious harm that could not be avoided by less

      restrictive means, the producing Party may designate such Protected Material

      “CONFIDENTIAL – AEO PROSECUTION BAR.”

10.   For Protected Material designated “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

      access to, and disclosure of, such Protected Material shall be limited to individuals listed

      in paragraphs 6(a-b) and (e-g).

11.   For Protected Material designated “CONFIDENTIAL – AEO PROSECUTION BAR,”

      access to, and disclosure of, such Protected Material shall be limited in the same manner

      as Protected Material desginated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”




                                               6
       Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 7 of 17




      Further, any person permitted to receive Protected Material designated

      “CONFIDENTIAL - AEO PROSECUTION BAR,”, who obtains, receives, has access to,

      or otherwise learns, in whole or in part, the other Party’s Protected Material designated

      “CONFIDENTIAL - AEO PROSECUTION BAR under this Order shall not prepare,

      prosecute, supervise, or assist in the preparation or prosecution of any patent application

      on behalf of the receiving Party or its acquirer, successor, predecessor, or other affiliate

      during the pendency of this Action and for one year after its conclusion, including any

      appeals. To ensure compliance with the purpose of this provision, each Party shall create

      an “Ethical Wall” between those persons with access to Protected Material designated

      “CONFIDENTIAL - AEO PROSECUTION BAR and any individuals who, on behalf of

      the Party or its acquirer, successor, predecessor, or other affiliate, prepare, prosecute,

      supervise or assist in the preparation or prosecution of any patent application pertaining to

      the field of invention of the patent(s)-in-suit.

12.   Nothing in this Order shall require production of documents, information or other

      material that a Party contends is protected from disclosure by the attorney-client privilege,

      the work product doctrine, or other privilege, doctrine, or immunity. If documents,

      information or other material subject to a claim of attorney-client privilege, work product

      doctrine, or other privilege, doctrine, or immunity is inadvertently or unintentionally

      produced, such production shall in no way prejudice or otherwise constitute a waiver of,

      or estoppel as to, any such privilege, doctrine, or immunity. Any Party that inadvertently

      or unintentionally produces documents, information or other material it reasonably believes

      are protected under the attorney-client privilege, work product doctrine, or other privilege,

      doctrine, or immunity may obtain the return of such documents, information or other




                                                 7
       Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 8 of 17




      material by promptly notifying the recipient(s) and providing a privilege log for the

      inadvertently or unintentionally produced documents, information or other material. The

      recipient(s) shall gather and return all copies of such documents, information or other

      material to the producing Party, except for any pages containing privileged or otherwise

      protected markings by the recipient(s), which pages shall instead be destroyed and

      certified as such to the producing Party.

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

      authorized to have access thereto to any person who is not authorized for such access

      under this Order. The Parties are hereby ORDERED to safeguard all such documents,

      information and material to protect against disclosure to any unauthorized persons or

      entities.

14.   Nothing contained herein shall be construed to prejudice any Party’s right to use

      any DESIGNATED MATERIAL in taking testimony at any deposition or hearing

      provided that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i)

      eligible to have access to the DESIGNATED MATERIAL by virtue of his or her

      employment with the designating party, (ii) identified in the DESIGNATED MATERIAL

      as an author, addressee, or copy recipient of such information, (iii) although not identified

      as an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in

      the ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current or

      former officer, director or employee of the producing Party or a current or former officer,

      director or employee of a company affiliated with the producing Party; (v) counsel for a

      Party, including outside counsel and in-house counsel (subject to paragraph 10 of this

      Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose




                                                8
       Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 9 of 17




      of this litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other

      persons entitled hereunder to access to DESIGNATED MATERIAL. DESIGNATED

      MATERIAL shall not be disclosed to any other persons unless prior authorization is

      obtained from counsel representing the producing Party or from the Court.

15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of

      a deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion thereof as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’ EYES

      ONLY” or “CONFIDENTIAL - AEO PROSECUTION BAR” pursuant to this Order.

      Access to the deposition or hearing transcript so designated shall be limited in accordance

      with the terms of this Order. Until expiration of the 30-day period, the entire deposition

      or hearing transcript shall be treated as “CONFIDENTIAL – ATTORNEYS’ EYES

      ONLY.”

16.   Even in the absence of a designation by a party of a deposition or hearing transcript, any

      DESIGNATED MATERIAL that is used in the taking of a deposition shall remain

      subject to the provisions of this Protective Order, along with the transcript pages of the

      deposition testimony incorporating or discussing DESIGNATED MATERIAL.

      Where DESIGNATED MATERIAL is used in a deposition or hearing, the court reporter

      and videographer shall be informed of this Protective Order and asked to execute a copy

      of Exhibit A prior to the use of such DESIGNATED MATERIAL. In the event that the

      deposition is videotaped, the original and all copies of the videotape shall be marked to

      indicate that the contents of the videotape are subject to the protective order, such as

      “Contents Subject To Protective Order,” or similar.

17.   Counsel for any producing Party shall have the right to exclude from oral depositions,




                                                 9
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 10 of 17




      other than the deponent, deponent’s counsel, the reporter and videographer (if any), any

      person who is not authorized by this Protective Order to receive or access

      DESIGNATED MATERIAL based on the designation of such DESIGNATED

      MATERIAL. Such right of exclusion shall be applicable only during periods of

      examination or testimony regarding such DESIGNATED MATERIAL.

18.   No Party may remove, or cause to be removed, DESIGNATED MATERIAL produced

      by another Party from the territorial boundaries of the United States of America

      and Canada. Without limitation, this prohibition extends to DESIGNATED

      MATERIAL (including copies) in physical and electronic form. The viewing of

      DESIGNATED MATERIAL through electronic means outside the territorial limits of

      the United States of America and Canada is similarly prohibited. Notwithstanding this

      prohibition, DESIGNATED MATERIAL, and to the extent otherwise permitted by

      law, may be taken outside the territorial limits of the United States and Canada if it is

      reasonably necessary for a deposition in this litigation taken in a foreign country.

      The restrictions contained within this paragraph may be amended through the

      consent of the producing Party to the extent that such agreed to procedures conform with

      applicable export control laws and regulations.

19.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

      and shall remain under seal until further order of the Court. The filing party shall file

      sealed documents in accordance with Local Civil Rule 5.2. If a pretrial pleading filed

      with the Court, or an exhibit thereto, discloses or relies on confidential documents,

      information or material, such confidential portions shall be redacted to the extent

      necessary and the pleading or exhibit filed publicly with the Court.




                                               10
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 11 of 17




20.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

      prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

      the trial of this Action, or from using any information contained in DESIGNATED

      MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

21.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

      not agree to redesignation within ten (10) days of receipt of the written request, the

      requesting Party may apply to the Court for relief. Upon any such application to the

      Court, the burden shall be on the designating Party to show why its classification is

      proper. Such application shall be treated procedurally as a motion to compel pursuant to

      Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

      sanctions. In making such application, the requirements of the Federal Rules of Civil

      Procedure and the Local Rules of the Court shall be met. Pending the Court’s

      determination of the application, the designation of the designating Party shall be

      maintained.

22.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed

      in accordance with the terms of this Order shall be advised by counsel of the terms of

      this Order, shall be informed that he or she is subject to the terms and conditions of this

      Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

      and has agreed to be bound by this Order. A copy of the acknowledgment form is

      attached as Exhibit A.

23.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought




                                               11
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 12 of 17




      involves trade secrets, confidential business information, or other proprietary

      information, then such Third Parties may agree to be bound by this Order.

24.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY” any documents, information or other material, in whole or in part, produced or

      given by such Third Parties. The Third Parties shall have ten (10) days after production of

      such documents, information or other materials to make such a designation. Until that

      time period lapses or until such a designation has been made, whichever occurs sooner, all

      documents, information or other material so produced or given shall be treated as

      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with this Order.

25.   Within thirty (30) days of final termination of this Action, including any appeals,

      all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and materials which have been

      admitted into evidence in this Action), shall at the producing Party’s election either be

      returned to the producing Party or be destroyed. Upon the producing Party’s request, the

      receiving Party shall verify the return or destruction by affidavit furnished to the

      producing Party.

26.   The failure to designate documents, information or material in accordance with this

      Order and the failure to object to a designation at a given time shall not preclude the

      filing of a motion at a later date seeking to impose such designation or challenging the

      propriety thereof. The entry of this Order and/or the production of documents,

      information and material hereunder shall in no way constitute a waiver of any objection




                                               12
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 13 of 17




      to the furnishing thereof, all such objections being hereby preserved.

27.   Any Party knowing or believing that any other party is in violation of or intends to

      violate this Order and has raised the question of violation or potential violation with the

      opposing party and has been unable to resolve the matter by agreement may move the

      Court for such relief as may be appropriate in the circumstances. Pending disposition of

      the motion by the Court, the Party alleged to be in violation of or intending to violate this

      Order shall discontinue the performance of and/or shall not undertake the further

      performance of any action alleged to constitute a violation of this Order.

28.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed

      a publication of the documents, information and material (or the contents thereof)

      produced so as to void or make voidable whatever claim the Parties may have as to the

      proprietary and confidential nature of the documents, information or other material or its

      contents.

29.   If any entity subpoenas or orders production of Protected Material from a receiving Party

      that the receiving Party has obtained subject to this Order, such Party shall (1) promptly

      notify the entity that issued the subpoena or order that some or all of the material

      covered by the subpoena or order is subject to this Protective Order, and provide a copy

      of this order, (2) promptly notify the producing Party of the pendency of the subpoena or

      order and provide a copy of the subpoena to the producing Party, and (3) provide the

      producing Party with a list of the DESIGNATED MATERIAL that the receiving Party

      believes it is obligated to produce. The receiving party shall not produce the information

      until the producing party shall have reasonable time (which shall not be less than ten (10)

      calendar days) to object to or take other appropriate steps to protect the information. The




                                               13
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 14 of 17




      receiving Party shall not take a position concerning the propriety of such request or

      subpoena or the discoverability of the information sought thereby that is adverse to

      any producing Party opposing the request for production of such documents or

      materials. In responding to the subpoena or order, the receiving Party will take all

      reasonable measures to have such documents treated in accordance with the terms

      of this Protective Order. Compliance with another Court’s order to produce Protected

      Material shall not be a violation of this Protective Order, provided that the above

      notification provisions are met.

30.   The Court is responsible for the interpretation and enforcement of this Agreed

      Protective Order. After termination of this litigation, the provisions of this Agreed

      Protective Order shall continue to be binding except with respect to those

      documents and information that become a matter of public record. The Court

      retains and shall have continuing jurisdiction over the Parties and recipients of the

      DESIGNATED MATERIAL for enforcement of the provision of this Agreed

      Protective Order following termination of this litigation. All disputes concerning

      Protected Information produced under the protection of this Agreed Protective

      Order shall be resolved by the Court. In the event a Party violates or threatens to

      violate the terms of this Protective Order, the aggrieved designating Party may

      immediately apply to obtain injunctive relief against any such person violating or

      threatening to violate any of the terms of this Protective Order.

31.   Nothing in this Protective Order shall preclude or impede outside litigation

      counsel of record’s ability to communicate with or advise their client in connection with

      this litigation only based on such counsel’s review and evaluation of




                                              14
       Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 15 of 17




      DESIGNATED MATERIAL, provided however, that such communications or advice

      shall not disclose or reveal the substance or content of any DESIGNATED MATERIAL

      other than as permitted under this Protective Order.

32.   This Protective Order shall be binding upon the Parties and their attorneys,

      successors, executors, personal representative, administrators, heirs, legal

      representatives, assigns, subsidiaries, divisions, employees, agents, independent

      contractors, or other persons or organizations over which they have control.

33.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

      any kind on the rights of each of the Parties to assert any applicable discovery or trial

      privilege.

34.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action and (b) to apply for

      additional protection of DESIGNATED MATERIAL.




SIGNED this 8th day of October, 2020                          ____________________________
                                                              Alan D Albright
                                                              United States District Judge




                                                 15
         Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 16 of 17




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NCS MULTISTAGE INC.                            §
                                                §
     Plaintiff,                                 §    CIVIL ACTION NO. 6:20-cv-00277-ADA
                                                §
                     vs.                        §
                                                §
 NINE ENERGY SERVICE, INC.                      §
                                                §
     Defendant.                                 §
                                                §


                        EXHIBIT A
ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY THE PROTECTIVE
                         ORDER

        I, ___________________________________________, declare that:

1.      My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

2.      I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

3.      I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes of this action any “DESIGNATED MATERIAL” that is disclosed to me.

4.      I will promptly, upon termination of these actions or upon the termination of my duties

        relating to this case, return all “DESIGNATED MATERIAL” that came into my

        possession, and all documents and things that I have prepared relating thereto, to the

        party that provided that DESIGNATED MATERIAL to me.

5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the



                                                 1
      Case 6:20-cv-00277-ADA Document 40 Filed 10/08/20 Page 17 of 17




      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                               2
